Citation Nr: 1023099	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-33 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for allergic 
rhinitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1953 to April 
1956, and from July 1956 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

This issue was previously before the Board in June 2009, at 
which point the case was remanded for further development.  
At that time, the issues of entitlement to service connection 
for bilateral hearing loss and tinnitus were also before the 
Board.  However, the agency of original jurisdiction (AOJ) 
granted service connection for both disorders upon remand in 
a March 2010 rating decision, which constitutes a full grant 
of the benefits sought on appeal.  As such, those claims are 
no longer pending on appeal.  With respect to the remaining 
claim, as discussed below, the remand directives have been 
completed and no further development is necessary.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

At all periods during the course of the appeal, the Veteran's 
allergic rhinitis has manifested by obstruction of the nasal 
passage of 50 percent or less on both sides and no polyps, 
with no evidence of underlying chronic sinusitis, and no 
indication of an unusual disability picture to warrant 
referral for an extraschedular rating.




CONCLUSION OF LAW

The criteria for a compensable rating for allergic rhinitis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 
4.10, 4.97, Diagnostic Code 6522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  However, where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven.  In such cases, the intended purpose of the VCAA 
notice has been fulfilled and no additional notice is required 
as to downstream issues, including the disability evaluation.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Where a claim is 
substantiated after enactment of the VCAA, the claimant bears 
the burden of demonstrating prejudice from defective VCAA 
notice with respect to downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  

Here, the Veteran's claim of entitlement to a compensable 
rating for allergic rhinitis arises from his disagreement with 
the initial evaluation assigned following the grant of service 
connection in October 2005.  The Veteran was provided with 
adequate VCAA notice concerning his service connection claim 
prior to this initial rating decision.  Further, he has not 
alleged any prejudice as a result of any possible notice 
defects pertaining to the downstream element of the disability 
rating.  The Board notes that the Veteran was also advised of 
the evidence and information necessary to establish a 
disability rating and an effective date in April 2006, and any 
timing defect was cured by the subsequent readjudication of 
the increased rating claim, including in a March 2010 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  Therefore, no 
additional VCAA notice is required in this case.

With regard to the duty to assist, all identified, available 
VA and private treatment records have been obtained and 
considered.  In compliance with the prior Board remand, the 
Veteran was requested to clarify when he last received VA 
treatment.  He responded that the last such treatment was in 
2005, and such records have been associated with the claims 
file.  The Board notes that the Veteran reported in February 
2005 that he had received treatment from West Florida Medical 
Center for his allergic rhinitis since 1977, and such records 
are not in the claims file.  However, such private facility 
indicated in May 2005 that records of any such treatment were 
no longer available.  Moreover, the claims file includes other 
general private treatment records dated from December 1978 
through June 2005.  The Veteran has not claimed that any 
missing records would provide further evidence in support of 
his claim with reference to the period on appeal.  Further, 
although he has been notified of the evidence necessary to 
establish a disability rating and effective date, the Veteran 
has not reported any medical treatment since 2005.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist 
the Veteran in developing pertinent facts and evidence with 
respect to his claims is not a one-way street, and he has a 
responsibility to cooperate in such development).  
Additionally, there is no indication that the Veteran is in 
receipt of any benefits from the Social Security 
Administration pertaining to his claimed disability.  As such, 
the Board finds that VA has completed all appropriate 
development to obtain identified, pertinent treatment records, 
and the Veteran has not been prejudiced by any possibly 
outstanding records.  

In addition, the Veteran was afforded VA examinations in 
September 2005 and February 2010, in compliance with the prior 
remand.  The Board notes that, in a May 2009 informal hearing 
presentation, the Veteran's representative argued that the 
Veteran should be scheduled for a VA examination when he "is 
suffering from an attack from seasonal allergies," as his 
symptoms wax and wane.  To the extent that this constitutes an 
argument that the September 2005 VA examination is inadequate, 
the Veteran was afforded another VA examination in February 
2010, and neither he nor his representative have argued that 
such examination is inadequate for rating purposes.  Both 
examination reports reflect that the examiners considered the 
Veteran's reported symptoms throughout the course of the year, 
as well as his treatment records.  The Board notes that the 
February 2010 VA examination report contains sufficient 
information to address the relevant rating criteria, as 
discussed below, and the examiner also summarized his opinion 
as to the current nature and severity of the Veteran's 
disability.  As such, the Board finds that the medical 
evidence of record is sufficient to decide the Veteran's 
claim, and no further VA examination is necessary.

In the circumstances of this case, a further remand would 
serve no useful purpose, as it would unnecessarily impose 
additional burdens on VA with no benefit to the Veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In this regard, VA has 
satisfied its duties to inform and assist the Veteran at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceedings.  As such, the Veteran will not be prejudiced by 
a decision on the merits of his claim.

II. Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The percentage ratings are based on the 
average impairment of earning capacity as a result of a 
service-connected disability, and separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt as to the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic 
codes, known as pyramiding, must be avoided; however, separate 
ratings may be assigned for distinct disabilities resulting 
from the same injury so long as the symptomatology for one 
condition is not duplicative of or overlapping with the 
symptomatology of the other condition.  38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In determining the propriety of the initial rating assigned 
after a grant of service connection, the evidence since the 
effective date of the grant of service connection must be 
evaluated and staged ratings must be considered.  Staged 
ratings are appropriate when the evidence establishes that the 
claimed disability manifested symptoms that would warrant 
different ratings for distinct time periods during the course 
of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 
(1999).

Allergic or vasomotor rhinitis is assigned a 30 percent 
rating where there are no polyps, but there is greater than 
50 percent obstruction of the nasal passage on both sides, or 
complete obstruction on one side.  A maximum 50 percent 
rating will be assigned where there are polyps.  38 C.F.R. § 
4.97, Diagnostic Code (DC) 6522.

Here, the evidence of record includes private and VA 
treatment records dated through September 2005, as well as 
two VA examinations pertaining to the Veteran's allergic 
rhinitis.  As noted above, the Veteran has identified no 
further VA or private treatment for such condition during the 
course of the appeal.

As the Veteran was granted service connection for allergic 
rhinitis effective in March 2005, the evidence dated from 
this point forward is the most probative as to his increased 
rating claim.  See Fenderson, 12 Vet. App. at 126-127.  As 
noted above, the Veteran has identified no VA or private 
treatment pertaining to his allergic rhinitis since 2005.  
The Board observes that an October 2004 private treatment 
record reflects that he was having a lot of sinus congestion 
which sounded nasal and was associated with a frontal 
headache.  The Veteran was being treated for acute 
bronchitis, and his provider opined that there "might be a 
sinusitis component."  He had received "breathing 
treatment" and an inhaler and was to continue on antibiotics 
to see if he felt "totally cleared."  He continued to 
complain of congestion, yellow sputum, and coughing in 
December 2004.  However, there were no other complaints of 
sinus or nasal symptoms through June 2005.

At the September 2005 VA examination, the examiner noted that 
a review of the claims file showed a four-year history of hay 
fever until the Veteran was started on immunotherapy during 
service.  The Veteran denied any sinus headaches but reported 
having clear rhinorrhea.  He had never had any sinus surgery 
and did not need oxygen or a respirator.  He used Nasonex on 
an as-needed basis for year-round rhinorrhea.  The Veteran 
reported occasional difficulty breathing through his nose and 
purulent nasal discharge.  He had dyspnea on exertion, but 
not at rest.  There was no speech impairment due to 
allergies.  Upon physical examination, there was about 30 
percent obstruction on the right nasal passage and about 50 
percent obstruction on the left nasal passage, and no obvious 
postnasal drip.  The Veteran was diagnosed with seasonal 
allergic rhinitis, which was treated with medications.  The 
examiner stated that there was no evidence of ongoing 
sinusitis, and no vasomotor or bacterial rhinitis, but his 
allergic rhinitis was present year-round.

At the February 2010 VA examination, the Veteran reported 
having bad allergies with symptoms of sneezing during 
service.  He stated that allergy desensitization injections 
administered at that time helped, and his condition continued 
to improve when he was stationed at other locations.  He 
further stated that he no longer seemed to have much sneezing 
symptoms.  The examiner noted that the Veteran had previously 
been prescribed Nasonex nasal spray, but he reported that he 
was no longer using this and was not currently taking any 
medications for allergies.  The Veteran denied any surgery of 
the nasal or sinus area, as well as any treatment with 
supplemental oxygen or a respirator.  Physical examination 
revealed 0 percent obstruction in both nasal passages.  There 
was no tenderness to palpation over the maxillary and frontal 
sinuses.  There was also no visible purulent discharge or 
postnasal drainage, but there was some crusting on the left 
inferior turbinate.  There was no significant hypertrophy of 
the posterior oropharyngeal lymphoid tissue.  The Veteran 
denied any recent sinus x-rays, and the examiner did not feel 
that any sinus imaging was necessary.  Based on a thorough 
physical examination and reported symptoms, the examiner 
opined that the Veteran's allergic rhinitis seemed stable and 
did not require much in the way of attention or treatment.  
He stated that the Veteran was fairly asymptomatic in this 
area.  The examiner further opined that there was no clinical 
suspicion for underlying sinusitis at that time.

Based on all evidence of record, the Board finds that the 
Veteran is not entitled to a compensable rating for his 
allergic rhinitis.  Specifically, there is no evidence of 
polyps, and any obstruction of the nasal passage was 50 
percent or less on both sides.  There was approximately 50 
percent obstruction of the nasal passage on the left and 30 
percent obstruction on the right at the September 2005 VA 
examination, and no obstruction on either side at the 
February 2010 VA examination.  See 38 C.F.R. § 4.97, DC 6522.  
The Board notes that the Veteran's nasal disability was also 
claimed as sinusitis, and that the medical evidence of record 
notes some symptoms of purulent discharge and crusting, which 
can support a compensable rating for chronic sinusitis.  See 
38 C.F.R. § 4.97, DCs 6510-6514, General Rating Formula for 
Sinusitis.  However, treatment records do not reflect a 
definite diagnosis of sinusitis, and both VA examiners 
expressly opined that the Veteran does not have chronic 
sinusitis.  As such, a separate or higher rating is not 
warranted on such basis.  Indeed, the February 2010 VA 
examiner noted that the Veteran was fairly asymptomatic, was 
no longer taking Nasonex for his nasal symptoms, and did not 
require much in the way of attention or treatment.

After a thorough review of the lay and medical evidence of 
record, the Board finds no basis upon which to assign an 
evaluation in excess of the currently assigned rating for the 
Veteran's allergic rhinitis under any alternate code.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
Additionally, the Board finds that staged ratings are not 
appropriate, as the manifestations of such disability have 
remained relatively stable throughout the course of the 
appeal.  See Fenderson, 12 Vet. App. at 126-127.

The Board has also considered whether this case should be 
referred for extra-schedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted 
under such provision if a case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, that it would be impracticable to apply the 
schedular standards.  Here, the Veteran's symptomatology of 
allergic rhinitis is fully addressed by the criteria under 
which such disability is rated, and there are no symptoms that 
are not addressed by the rating schedule.  As such, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology, and the rating schedule is adequate to 
evaluate his disability picture.  Moreover, there is no 
indication that the Veteran's allergic rhinitis has required 
any hospitalization or interfered with his employment during 
the course of the appeal.  Accordingly, it is not necessary to 
refer this case for consideration of an extra-schedular 
rating.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

Further, the Board has considered whether a claim for a total 
disability rating on the basis of individual unemployability 
due to service-connected disabilities (TDIU) has been raised 
by the record, as required by Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  When evidence of unemployability is 
submitted during the course of an appeal from a rating 
assigned for a disability, a claim for a TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  Here, there is no indication that 
the Veteran has been unemployed at any point during this 
appeal due to his service-connected disabilities, to include 
allergic rhinitis.  As such, a TDIU has not been raised by the 
evidence of record and need not be addressed at this time. 

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt doctrine is inapplicable and 
the claim must be denied.  38 C.F.R. § 4.3. 


ORDER

An initial compensable rating for allergic rhinitis is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


